Case: 12-31164      Document: 00512497952         Page: 1    Date Filed: 01/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                      No. 12-31164                            January 13, 2014
                                                                                Lyle W. Cayce
UNITED STATES OF AMERICA,                                                            Clerk


                                                 Plaintiff-Appellee
v.

KELLEY WILLIAMS,

                                                 Defendant-Appellant




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CR-194


Before REAVLEY, DAVIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appellant raises no issue for the appeal except that the judge’s
statement, about knowing Ben Bagert for many years, was grounds for
questioning the judge’s impartiality as reason for his disqualification. Bagert
was a victim of Williams' offense who testified at sentencing about the conduct
of the defendant to which she had pleaded guilty.
       There is here no impairment of a judge by preventing his ability to rule
or decide fully free of personal partiality.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-31164   Document: 00512497952     Page: 2   Date Filed: 01/13/2014



                                No. 12-31164
      If appellant thought there could be a basis for any concern, she could
have sought to inquire at the sentencing or thereafter even through motions to
substitute counsel, to obtain bail pending appeal, and even to extend self-
reporting, all filed to the same sentencing judge and unaccompanied by any
motion to recuse or inquire further into the acquaintanceship disclosed at
sentencing. With this record we must affirm.
      AFFIRMED.




                                      2